IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40145
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARIO ALBERTO ORTIZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-94-CR-129-1
                     USDC No. L-94-CR-157-1
                      --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Mario Alberto Ortiz, federal prisoner # 67085-079, seeks

leave to proceed in forma pauperis (IFP) on appeal of the

dismissal of his motion to correct his sentence.    By moving for

IFP, Ortiz is challenging the district court’s certification that

IFP status should not be granted on appeal because his appeal is

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).   Ortiz argues that his motion to correct

sentence was brought under 18 U.S.C. § 3742(a)(2).     That section

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40145
                                -2-

states the standard of review of a sentence on direct appeal.

It does not authorize a separate motion to correct a sentence.

Because Ortiz has not demonstrated that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP is

DENIED.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.